Hough, C. J., Concurring.
Although the case of
Valle v. Obenhouse, 62 Mo. 81, seems to have been reluctantly cited in the foregoing report of the commissioners, and is evidently not relied upon as conclusive authority, on the question of the statute of limitations, I deem it proper to say, that while I concur in holding the plaintiffs to be barred, it is not upon the authority of that case; and I desire to add to what I have heretofore said in my dissenting opinion (62 Mo. 90), that a statute which deprives a married woman of her property, for failing to sue for it in twenty-four years, when during all that time she had no right to the possession, and could not, therefore, maintain an action for such possession, is, in my judgment, plainly unconstitutional. The construction given to the statute by a majority of the court in that case (62 Mo.) cannot, therefore, be the correct one. Kanaga v. R. R., 76 Mo. 207, and cases there cited.
Judges Henry, Norton, and Ray concur in the views here expressed.